Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment filed April 22, 2021, claims 1-29 are currently pending in the instant application. 

Response to Election/Restriction
Applicant's election without traverse of Group I, claims 1-18 and 22-29, directed to a method of amplifying targets from a plurality of sort DNA fragments by using a multiplex primer extension reaction; and the election of Species without traverse as follows: 
Species (A): wherein the plurality of short DNA fragments is fragmented genomic DNA, fragmented cDNA, etc. (instant claim 3), 
Species (A1): wherein the short DNA fragment is cell-free DNA and/or circulating tumor DNA (ctDNA) (instant claim 3),
Species (B): wherein the multiplex primer extension reaction comprises multiplex polymerase chain reaction (instant claim 4), and
Species (C): wherein the plurality of target specific primers includes a plurality of pairs of primers (instant claim 7),
Species (D): wherein the terminal deoxynucleotidyl transferase adds a stretch of adenines, thymines, guanines, cytosines or uracils (instant claim 17),
Species (E): wherein the method of claim 19 further comprises inactivating the alkaline phosphatase before synthesizing complementary strands (instant claim 21, previously withdrawn), and
Species (F): wherein the complement strands of DNA are synthesized from the annealed oligo(dT) primer using a DNA polymerase (instant claim 22), in the reply filed on April 22, 2021 is acknowledged.  



Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 2, 5, 6, 8-12, 18, 24, 25 and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1, 3, 4, 7, 13-17, 22, 23 and 26 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed December 12, 2019 claims the benefit of US Provisional Patent Application No. 62/778,829, filed on December 12, 2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 25, 2020; March 6, 2020; November 19, 2020; and March 2, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

Claim Objection/Rejections
	Claim Interpretation: The Examiner has interpreted the term “designing” in claim 1 to refer to any method of “designing” or practicing forethought such as, for example, in silico design, thinking about a structure, drawing structures on paper, etc.

	The Examiner has interpreted the term “Formalin-fixed, Paraffin-embedded (FFPE) tissue sample (FFPE DNA)” in claim 3 to refer to any FFPE tissue sample and/or any contents thereof including nucleic acids.
	The Examiner has interpreted the term “other thermostable DNA polymerases” in claim 22 to refer any DNA polymerase having any amount of thermostability (e.g., mutated, experimental, modified, commercially available, etc.).

Specification Objections
	The disclosure is objected to because the as-filed Specification filed March 24, 2020 recites, for example, “CleanMag®” and “CleanPlex®” (See; as-filed Specification, paragraphs [0069-[0071]), such that the instant as-filed Specification recites a tradename. It is noted that a trademark or trade name (research designation) is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.

Claim Objection
(1)	Claims 1, 16 and 22 are objected to because of the following informalities: Claims 1, 16 and 22 recite abbreviations such as “dT”; “dATP”; and “E. coli” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.


(2)	Claim 1 is objected to because of the following informalities: Claim 1 recites “synthesizing the complemental strand” (underline added) in line 13, wherein the term “synthesizing the complementary strand” might be more appropriate (See, instant as-filed Specification, paragraph [0039]).  
Appropriate correction is required.
	
Markush Objection
Claims 3, 13, 17 and 23 are objected to because of the following informalities:  Claim 3 recites the term “wherein the plurality of shot DNA fragments is...or circulating tumor DNA”; claim 13 recites “wherein the first adapter sequence, the second adaptor sequence or both the first and second adapter sequence comprise a region”; while claim 17 recites “wherein terminal deoxynucleotidyl transferase adds...or a stretch of uracils (Us) to the 3’ end”; and claim 22 recited wherein the DNA polymerase is chosen from E. coli...or other thermostable DNA polymerase”, such that claims 3, 13, 17 and 23 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein a source of the plurality of short DNA fragments is selected from the group consisting of fragmented genomic DNA...and circulating tumor DNA (ctDNA)”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 3, 4, 7, 13-17, 22, 23 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-21 of copending US Patent Application No. 16/716,487, and
(ii)	Claims 1-19 of copending US Patent Application No. 16/741,272.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 4, 7, 13-17, 22, 23 and 26 of US Patent Application 16/562,383, and copending claims of the US Patent Applications encompass a method comprising denaturing a plurality of short DNA fragments into ssDNA fragments, synthesizing a stretch of adenines from the 3’ end of the ssDNA fragments using an oligo(dT) primer; and amplifying a plurality of targets using a plurality of target specific primers and an adapter sequencing in a multiplex primer extension reaction.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 4, 7, 13-17, 22, 23 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “oligo(dT) primer comprises...thymines (Ts)” in lines 6-7 because the composition of the oligo(dT) primer is unclear; it is noted that the term “(dT)” stands for “deoxythymine”, such that the oligo(dT) of claim 1 would necessarily comprise deoxythymines and not “thymines (Ts)” as recited in instant claim 1 and, thus, the metes and bounds of the claim cannot be determined.
	Claims 1, 15 and 17 are indefinite for the recitation of the term “a stretch” such as recited in claim 1, lines 7-8 because it is unclear what is encompassed by the term “a stretch”, and/or how many amino acids comprise “a stretch” of amino acids, and whether the term encompasses two consecutive amino acids of a single type (e.g., 10 to 20 thymines) as exemplified in SEQ IDS NO: 9; and/or whether the term encompasses two or more non-consecutive, but continuous string of two or more amino acids of a single type (e.g., T-G-T-G, T-A-T-G, T-T-A-C-T-T, etc.) such as exemplified in SEQ ID NO: 7 and 8 and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the above short DNA fragments” in line 13. There is insufficient antecedent basis for the term “the above short DNA fragments” in the claim because claim 1, line 1 recites the term “a plurality of short DNA fragments”. Moreover, it is unclear as to whether “the above short DNA fragments” refers to the “plurality of short DNA fragments” used in amplifying targets using multiplex primer extension reaction such as recited in lines 1-2; to the denatured “plurality of 
Claim 1 is indefinite for the recitation of the term “using said oligo(dT) primer” in lines 13-14 because the instant claim 1 recites “designing” an oligo(dT) primer, but does not recite terms such as “synthesizing”, “obtaining”, and/or “providing” said oligo(dT) primer, such that it is unclear whether the “oligo(dT) primer” recited in line 14 is the same as, is different from, and/or is in addition to the “oligo(dT) primer” designed in line 6 and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “using the plurality of target specific primers” in line 15 because the claim recites “designing a plurality of target specific primers” in line 3, but does not recite synthesizing, producing and/or obtaining “a plurality of target specific primers”, such that it is unclear whether the “plurality of target specific primers” recited in line 15 are the same as, different from, and/or in addition to the “plurality of target specific primers” designed in line 3 and, thus, the metes and bounds of the claim cannot be determined.
Claim 3 is indefinite for the recitation of the term “Formalin-fixed, Paraffin-embedded (FFPE) tissue sample (FFPE DNA)” in lines 2-3 because the term “(FFPE DNA)” does not represent an abbreviation for “Formalin-fixed, Paraffin-embedded (FFPE) tissue sample” (underline added) as recited in the claim, such that it is unclear whether the claim recites that the plurality of short DNA fragments is a “Formalin-fixed, Paraffin-embedded (FFPE) tissue sample”; whether the plurality of short DNA fragments are nucleic acids obtained from a Formalin-fixed, Paraffin-embedded (FFPE) tissue sample”; or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 13 is indefinite for the recitation of the term “the first and second adapter sequences” in line 2. There is insufficient antecedent basis for the term “the first and second adapter sequences” in the claim because claim 1, line 5 recites the term “a first adapter sequence” and line 7 recites the term “a second adapter sequence”.
Claim 16 is indefinite for the recitation of the term “oligo(dT) primer comprises from 18 to 40 Ts” in line 2 because the composition of the oligo(dT) primer is unclear; it is noted that the term “(dT)” stands for “deoxythymine”, such that the oligo(dT) would necessarily comprise a stretch of deoxythymines and not a 
Claim 16 is indefinite for the recitation of the term “(SEQ ID NO: 9)” due to the use of parentheticals. It is not clear whether the parenthetical is used to indicate a limitation, a preferred embodiment, a definition, a plurality, or synonym, etc. Accordingly, the metes and bounds of the claim are not clear. Moreover, instant claim 16 recites “18 to 40 Ts (SEQ ID NO: 9)”, wherein SEQ ID NO: 9 is a specific structure consisting of forty (40) thymine residues, such that it is unclear how the sequence is related to the “18 to 40 Ts” recited in claim 16 and, thus, the metes and bounds of the claim cannot be determined.
Claim 22 is indefinite for the recitation of the term “the complement strands of DNA” in line 1. There is insufficient antecedent basis for the term “the complement strands of DNA” in the claim.
Claim 22 is indefinite for the term “the annealed oligo(dT) primer” in line 2. There is insufficient antecedent basis for the term “the annealed oligo(dT) primer” in the claim. Moreover, it is noted that instant claim 1 does not recite an annealed oligo(dT) primer” such that it is unclear where the “annealed oligo(dT) primer” is produced and/or what it is annealed to and, thus, the metes and bounds of the claim cannot be determined.
Claim 23 is indefinite for the recitation of the term “other thermostable DNA polymerases” in lines 2-3 because it is unclear as to which DNA polymerases are encompassed by the term “other thermostable DNA polymerases”, such that it is unclear as to what the thermostability of the “other thermostable DNA polymerases” are being compared to; it is unclear as to what temperature range and/or duration of thermostability must be of each potential DNA polymerase for it to be considered an “other thermostable DNA polymerase”; whether the term refers to all mutated, experimental and/or modified DNA polymerases; whether the term refers only to commercially available “thermostable DNA polymerases”; or whether the term refers to some other “thermostable DNA polymerases” and, thus, the metes and bounds of the claim cannot be determined.
Claim 26 is indefinite for the recitation of the term “the synthesized DNA” in line 1. There is insufficient antecedent basis for the term “the synthesized DNA” in the claim.
Claim 4, 7 and 14 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 22 recites (in part) “wherein the complement strands of DNA are synthesized from the annealed oligo(dT) primer” in lines 1-2. Claim 22 depends from claim 1. It is noted that instant claim 1 does not recite an “annealed oligo(dT) primer” or a step of “annealing”. Thus, claim 22 is an improper dependent claim, and does not further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, 
rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies 
with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3, 4, 7, 13-17, 22, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Salathia et al. (US Patent Application 2016053253, published February 25, 2016) in view of Liu et al. (US Patent Application Publication No. 20170022551, published January 26, 2017; effective filing date of February 11, 2015) as evidenced by Illumina (Illumina, 2015, 1-6); and Zheng et al. (US Patent Application Publication No. 20170226498, published August 10, 2017); and Fang et al. (International Patent Application WO2016170147, published October 27, 2016). 
Regarding claims 1, 4, 7, 17, 22 and 23, Salathia et al. teach methods for nucleic acid analysis including gene expression analysis from single cells and/or nucleic acids from single cell nuclei and organelles, wherein some methods can be used for multiplexed single cell gene expression analysis (paragraphs [0005]; and [0007]). Salathia et al. teach releasing nuclei from cells to provide a plurality of nuclei, wherein each nucleus is a single cell, and the nuclei are spatially separated from each other, such that a first strand of cDNA is synthesized from mRNA in each individual mRNA sample, wherein the first strand synthesis primer is an oligo-dT primer further comprising a first amplification primer binding site (interpreted as designing; an oligo(dT) primers comprising a stretch of thymines; and double stranded cDNA is amplified with first and second amplification primers (interpreted as amplification with target specific primers, claim 1) (paragraph [0010], lines 30-31). Salathia et al. teach a plurality of beads, wherein each bead comprises a plurality of oligonucleotides, each oligonucleotide comprising: (a) a linker; (b) an amplification primer binding site (interpreted as an adaptor sequence); (c) optionally a unique molecular identifier (UMI) which differs for each oligonucleotide (interpreted as a UMI); (d) a bead-specific sequence that is the same for each oligonucleotide but is different on other beads; and (e) a capture sequence for capturing mRNAs and priming reverse transcription, wherein the capture sequence comprises oligo-dT (interpreted as 5’ to 3’ an adapter sequence; oligo(dT); a UMI; and a stretch of thymines, claim 1) (paragraphs [0032]-[0033]). Salathia et al. teach tagmentation, such as NEXTERA, wherein the method of the invention can use any transposase that can accept a transposase end sequences and fragment a target nucleic acid (interpreting Nextera to include denaturing short DNA fragments by heating), such that each template contains an adaptor at either end of the insert (interpreted as comprising a first adaptor, and a second adaptor), wherein the steps are performed in solution prior to the addition of the adapted fragments to a flowcell where they are coupled to the surface by a primer extension reaction that copies the hybridized fragment onto the end of a primer covalently attached to the surface (interpreted as encompassing denaturing with heat; adaptor sequence; and a multiplex primer extension reaction, claim 1) (paragraphs [0084], line 1; and [0085], lines 1-3), wherein it is known that Nextera library preparation includes denaturation of library strands by incubation of the library at 96oC as evidenced by Illumina (pg. 6, last full paragraph). Salathia et al. teach that the double stranded cDNA can be converted into a sequencing library using, for example, NEXTERA or TRUSEQ (Illumina) for whole transcriptome RNA-Seq, or through enzymatic degradation followed by adaptor ligation for 5’ end sequencing, wherein the former can only be multiplexed after sample barcodes have been introduced during the library prep, whereas the latter can be multiplexed after cDNA synthesis as barcodes can be introduced during the first strand synthesis step (interpreted as multiplex primer extension reaction, claim 1) (paragraph [0061]). Salathia et al. teach that first strand synthesis is primed with an (anchored) oligo-dT primer that is appended with a sample barcode (BC) (interpreted as an adaptor), an amplification primer binding site (interpreted as template switch (TS) primer sequence, wherein the barcode can be preceded or followed by a unique molecular barcode (UMI) that would allow for the detection of PCR duplicates (interpreted as 5’ to 3’ an adaptor sequence, a UMI, and a stretch of thymines, claim 1) (paragraph [0063], lines 1-11). Salathia et al. teach the SMARTer methodology including poly-A tailed oligonucleotides in Figure 1 (interpreted as synthesizing a stretch of As), wherein the oligo-dT primer primes the first-strand cDNA synthesis reaction, wherein the reverse transcriptase (SMARTSCRIBE) reaches the 5’ end of the mRNA, the enzymes terminal transferase activity adds a few additional non-template nucleotides to the 3’ end of the cDNA; and a template-switch oligo, designed to base-pair with this non-template nucleotide stretch, anneals and creates an extended template to enable the RT to continue replicating to the end of the oligonucleotide (interpreted as synthesizing a stretch of adenines; TdT; extending; adds a stretch of nucleotides; and complement strands are synthesized from the annealed oligo(dT) primer, claims 1, 17 and 22) (paragraphs [0036]; and [0059]). Figure 1 is shown below:

    PNG
    media_image1.png
    385
    712
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    249
    563
    media_image2.png
    Greyscale

Figure 1
Salathia et al. teach that the method further comprises amplifying the amplified tagged cDNA fragments on a solid support (interpreted as single stranded fragments; and amplifying, claim 1) (paragraph [0020]). Salathia et al. teach that, after tagmentation, PCR with p5-V2.A14 and p7-V2.B15 amplification primers preferentially amplifies the 3’ end fragments of the cDNA, where Figures 2B and 3B show that amplification products generated from symmetric fragments will present P7 primer sequence at both the 5’ and 3’ end of the amplification product, and will not form sequenceable clusters on a standard Illumina flowcell bearing P5 and P7 amplification primers (interpreted as forward primers and reverse primers); in contrast, the 3’ terminal fragment will bear P5 and P7 primer binding sites after amplification, and can form sequenceable clusters on an Illumina flowcell (interpreted as multiplexed PCR), such that paired end sequencing will result in the sample BC and UMI sequence Illumina platform (or other next generation sequencing platforms), large-sized DNA is first fragmented in to smaller pieces, the heterogeneous ends of the fragmented DNA are repaired, followed by extension of an extra A-base at the 3’ ends, for example, by utilizing the non-template dependent polymerization activities of the Taq polymerase, then the A-tailed fragments are ligated with double-stranded oligonucleotide adapters with complementary 3’-T overhangs as evidenced by Zheng et al. (interpreted as primers; fragments; oligo-dT primer; denaturation; stretch of adenines; and complementary strand synthesized using a polymerase) (paragraph [0032]); and wherein it is known that a terminal adenine can be added to the end-repaired DNA fragments by a deoxynucleotidyl transferase enzyme as evidenced by Fang et al. (interpreted as encompassing TdT) (pg. 4, lines 25-27). 
Regarding claim 3, Salathia et al. teach that transposon technology can be utilized for fragmenting DNA, for example, as exemplified in the workflow for Nextera, wherein genomic DNA can be fragmented by an engineered transposome that simultaneously fragments and tags input DNA (“tagmentation”), thereby creating a population of fragmented nucleic acids molecules (interpreted as fragmented genomic DNA, claim 3) (paragraph [0088]). Salathia et al. teach that a droplet can include a biological sample such as whole blood, lymphatic fluid, serum, plasma, sweat, tear, saliva, sputum, cerebrospinal fluid, etc.; and can include nucleic acids such as DNA, RNA, mRNA or analogs thereof (interpreted as cell free DNA, claim 3) (paragraph [0099], lines 1-4 and 13-15).
Regarding claim 13, Salathia et al. teach that the method further comprises sequencing the amplification products on the solid support; that the cDNAs from each of the 96 cells on a plate are pooled prior to tagmentation, and then the tagmented samples are pooled for multiplexed sequencing (interpreted as high throughput sequencing); and that Figure 4B shows the tagmentation of pooled amplification products, amplification and sequencing (interpreted as adapter sequence is used for further amplification and for high throughput sequencing, claim 13) (paragraphs [0021]; [0042]; [0070], lines 9-11; and Figures 4B and 5).
claims 14-16, Salathia et al. teach that the sample barcode (BC) can be positioned 3’ to the UMI, wherein the sample barcode (BC) can overlap with the UMI by 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or more than 10 nucleotides; and that the design, incorporation and application of UMIs can take place as known in the art (interpreting the UMI to comprise 6-40 nucleotides; encompassing random nucleotides; and random nucleotides interspersed with fixed nucleotides, claims 14 and 16) (paragraphs [0068], lines 3-4; [0069], lines 9-11; and [0083], lines 8-9).
Regarding claim 26, Salathia et al. teach that the washing operation can yield a droplet including the magnetically responsive beads (interpreted as being further purified using magnetic beads, claim 26) (paragraph [0106], lines 14-16).
Salathia et al. do not teach additional sources of short fragments of DNA such as cell-free DNA, circulating tumor DNA, formalin-fixed, paraffin-embedded (FFPE) tissue sample (instant claim 3, in part).
Regarding claim 3 (in part), Liu et al. teach methods to amplify or improve amplification of target-specific amplification products by reducing non-specific amplification products such as primer-dimers (Abstract, lines 1-4). Liu et al. teach the selective amplification of multiple target nucleic acid molecules from a single nucleic acid sample, such as genomic DNA or FFPE DNA, while avoiding, or minimizing, the formation of artifacts (paragraph [0013], lines 9-13). Liu et al. teach that multiplex PCR finds broad application in detection and clinical diagnosis of genes and microorganisms in humans, animals, crops and plants; in species authentication; and in sample and library preparation for next generation sequencing (paragraph [0007]). Liu et al. teach that there is a need for improved methods that allow for the simultaneous amplification of thousands of target-specific nucleic acid molecules in a single reaction, which can be used in any application downstream assay or analysis (paragraph [0007], lines 13-18). Liu et al. teach that resolvases such as T4 endonuclease VII and/or T7 endonuclease I can be used to effectively and efficiently cleave non-specific amplification products, leaving the substantial portion of target-specific amplification products in the same mixture during or after amplification (e.g., multiplex amplification) in which an excess of a plurality of primer pairs including >6, >10, >1000, or >10,000, etc. are used, including a plurality of pairs of target-specific primers (paragraphs [0015], lines 1-9; and [0016], lines 3-5). Liu et al. teach that the target nucleic acids include genomic DNA, cDNA, DNA purified from FFPE tissue samples (FFPE DNA), cell-free DNA (cfDNA) and circulating tumor DNA (ctDNA) (pg. 32, col 1, claim 9).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of selectively amplifying multiple target nucleic acid molecules from a single nucleic acid sample as exemplified by Liu et al. it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the multiplexed analysis of nucleic acids from single cells including the use of a cell-specific identifier sequence and a UMI as disclosed by Salathia et al. to include the method of using target-specific primers for multiplexed PCR of nucleic acids including genomic DNA, FFPE DNA, cDNA, and ctDNA as taught by Liu et al. with a reasonable expectation of success in simultaneously amplifying thousands of target-specific nucleic acid molecules in a single reaction; and/or in selectively amplifying multiple target nucleic acid molecules from a single nucleic acid sample such as a single cell including gDNA, FFPE DNA, cDNA and/or ctDNA, while avoiding (or minimizing) the formation of artifacts such as primer-dimers. Moreover, it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of amplifying nucleic acids such as gDNA, FFPE DNA, cDNA, and ctDNA by multiplex PCR as taught by Liu et al. to include the sample barcodes and UMI sequences as taught by Salathia et al. with a reasonable expectation of success in simultaneously amplifying and/or identifying thousands of target-specific nucleic acid molecules in a single reaction for multiplexed single cell gene expression analysis; in selectively amplifying and/or identifying multiple target nucleic acid molecules from a single nucleic acid sample such as a single cell including gDNA, FFPE DNA, cDNA and/or ctDNA, while 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.
	
Conclusion
Claims 1, 3, 4, 7, 13-17, 22, 23 and 26 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639